 



Exhibit 10.1

Summary Sheet regarding Compensation for Executive Officers

                                                                               
                                                2005 Bonus Criteria (4)        
                                                            Individual/        
                              Shares of                 Corporate/       Team  
                2005 Base       2004       Restricted      
Bonus
    Financial       Performance       Name     Title     Salary (1)       Bonus
Amount       Stock (2)       Range (3)     Goals       Goals      
Andrew C. Florance
    President & Chief Executive Officer     $ 382,418       $ 302,310        
15,920        
0-100%
        75%         25%      
Frank A. Carchedi
    Chief Financial Officer & Treasurer     $ 213,637       $ 142,150        
4,342        
50-80%
        60%         40%      
Christopher Tully (5)
    Sr. Vice President Sales & Customer Service     $ 229,500       $ 6,563 (6)
      172 (6)      
0-35%
        0% (5)       100%      
David Schaffel
    Chief Information Officer     $ 182,946       $ 89,714         3,308        
0-75%
        40%         60%      
Craig Farrington
    Vice President Research     $ 171,569       $ 93,724         2,068        
0-75%
        40%         60%      



  (1)   All salary increases will be effective as of April 1, 2005.     (2)  
The shares of restricted stock were granted to the executives under the
Company’s 1998 Stock Incentive Plan, as amended. The shares vest over a
four-year period, where one quarter of the shares vest on each of March 10,
2006, 2007, 2008 and 2009. A form of restricted stock agreement has been filed
as an exhibit to the Company’s Annual Report of Form 10-K for the year ended
December 31, 2004 and is incorporated by reference herein.     (3)   The bonus
range represents a percentage of the executive’s base salary.     (4)   The
table sets forth the break down for each executive officer of the percentage of
such officer’s bonus that is based on achievement of corporate/financial goals
and the percentage of such officer’s bonus that is based on achievement of
individual/team performance goals. The criteria that the Committee uses to
determine bonuses include, without limitation, the level of achievement of goals
based on the following criteria: Company revenues, Company earnings, research,
data quality, new and enhanced products, software development, management,
customer service, accounts receivable, human resources, investor relations,
financial reporting and sales. The criteria differ for each of the executive
officers.     (5)   Mr. Tully also has the ability to earn monthly commissions
based on the Company’s monthly net new revenue amounts.     (6)   Mr. Tully
joined the Company in December 2004. His 2004 bonus amount and his restricted
stock grant have been pro rated to reflect one month of employment with the
Company.

5